12/15/2020


                    IN THE SUPREME COURT OF THE                           Case Number: DA 20-0442
                         STATE OF MONTANA

                             Case No. DA 20-0442

BRIAN D. SMITH,

           Plaintiff/Appellant,

ED SHEEHY,

           Defendant/Appellee.


                                   ORDER


  On Appeal from the Montana Fourth Judicial District Court, Missoula County
                Cause No. DV-20-209, Hon. Leslie Halligan


Rutherford B. Hayes                             Brian D. Smith
Risk Management and Tort                        AO# 3009410
Defense Division                                Riverside Special Needs Unit
P.O. Box 200124                                 PO Box 88
Helena, MT 59620                                Boulder, MT 59632
(406) 444-2485                                  Appellant Pro Se
Facsimile: (406) 444-2592
Rutherford.Hayes2@mt.gov
For Appellee




                                                                                1
      Appellee Ed Sheehy has requested a 30-day extension to file his response

brief. This is his first such request. As such the motion is GRANTED and Appellee

Sheehy’s response brief is now due on January 15, 2021.




DATED this ____ Day of December, 2020.



                         BY: ___________________________
                              CLERK OF COURT




                                                                                         2 by:
                                                                      Electronically signed
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                         December 15 2020